Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1, 8, 10-14, 16-23 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach, in conjunction with other limitations in the indicated independent claims, a receiving device comprising a plurality of reading antenna modules … wherein each reading antenna module comprises a plurality of radiators, the first reading antenna module comprises a first radiator, a second radiator, and a third radiator, the first radiator is disposed adjacent to the first wall, the second radiator is adjacent to the second wall, and the third radiator is disposed adjacent to the third wall, wherein on a second projection plane parallel to the first wall and the third wall, the first radiator mismatches the third radiator.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887